Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of June , 2016, made
by Icagen, Inc., a Delaware corporation with an address at 4222 Emperor
Boulevard, Suite 350 Research Triangle Park, Durham, North Carolina 27703 (the
“Pledgor”), in favor of the individuals listed on Schedule A annexed hereto
(herein, each a “Secured Creditor” and together the “Secured Creditors”).

 

WHEREAS, each of the Secured Creditors have made a loan to the Pledgor pursuant
to a 8% Senior Secured Promissory Note (the “Notes”); and

 

WHEREAS, in order to induce the Secured Creditors to extend the loan evidenced
by the Notes, the Pledgor has agreed to execute and deliver to the Secured
Creditors a pledge and security agreement providing for the pledge and grant to
the Secured Creditors of a security interest in the Pledgor’s interest in the
collateral identified and defined below.

 

NOW, THEREFORE, in consideration of the premises and the agreements herein and
in order to induce the Secured Creditors to make the loans evidenced by the
Notes, the Pledgor hereby agrees with the Secured Creditors as follows:

 

SECTION 1. Definitions. All terms used in this Agreement which are defined in
Article 9 of the Uniform Commercial Code (the “Code”) currently in effect in the
State of Delaware and which are not otherwise defined herein shall have the same
meanings herein as set forth therein.

 

SECTION 2. Pledge and Grant of Security Interest. (a) As collateral security for
all of the Obligations (as defined in Section 3 hereof), the Pledgor hereby
pledges, assigns and grants to the Secured Creditors a continuing security
interest in (i) all of the current assets of the Pledgor, as of the date of this
Agreement including but not limited to all accounts receivable, property,
equipment, chattel paper, contract rights, including all interests in lawsuit
claims, and intellectual property and excluding the equity of Icagen-T, Inc. and
the assets of Icagen-T, Inc. (the “Pledged Collateral”); and (ii) all proceeds
of the foregoing.

 

(b)            The Pledgor hereby represents and warrants to the Secured
Creditors as follows:

 

(i)            The Pledged Collateral is not pledged to secure any indebtedness
other than the Loan;

 

(ii)           The execution, delivery, and performance of the Pledgor of this
Agreement will not violate any provision of law, any order of any court or other
agency of government, or any agreement or other instrument to which the Pledgor
is a party or by which the Pledgor is bound, or be in conflict with, result in a
breach of or constitute (with due notice, lapse of time, or both) a default
under any such agreement or other instrument, or result in the creation or
imposition of any lien, charge, or encumbrance of any nature whatsoever upon any
of the property of assets of the Pledgor, except as contemplated by the
provisions of this Agreement;

 

(iii)          This Agreement constitutes the legal, valid and binding
obligation of the Pledgor and is enforceable against the Pledgor in accordance
with the terms hereof; and

 

(iv)         The Pledgor is the legal and beneficial owner of the Pledged
Collateral.

 



 

 

 

SECTION 3. Security for Obligations. The security interest created hereby in the
Pledged Collateral constitutes continuing collateral security for all of the
following obligations, whether now existing or hereafter incurred (the
“Obligations”):

 

(a)            the prompt payment by the Pledgor, as and when due and payable,
of all amounts owing by it in respect of the Note; and

 

(b)            the due performance and observance by the Pledgor of all of its
other obligations from time to time existing under this Agreement.

 

SECTION 4. Covenants as to the Pledged Collateral. So long as any of the
Obligations shall remain outstanding, the Pledgor will, unless the Secured
Creditors shall otherwise consent in writing:

 

(a)            keep adequate records concerning the Pledged Collateral and
permit the Secured Creditor or any agents or representatives thereof at any
reasonable time and from time to time to examine and make copies of and
abstracts from such records;

 

(b)            at any time and from time to time, promptly execute and deliver
all further instruments and documents and take all further action that may be
necessary or desirable or that the Secured Creditors may request in order to (i)
perfect and protect the security interest created hereby; (ii) enable the
Secured Creditors to exercise and enforce his rights and remedies hereunder in
respect of the Pledged Collateral; or (iii) otherwise effect the purposes of
this Agreement; and

 

(c)            not create or suffer to exist any lien, security interest or
other charge or encumbrance upon or with respect to any Pledged Collateral
except for the security interest created hereby.

 

SECTION 5. Additional Provisions Concerning the Pledged Collateral.

 

(a)            The Pledgor hereby authorizes the Secured Creditors to file,
without the signature of the Pledgor where permitted by law, one or more
financing or continuation statements, and amendments thereto, relating to the
Pledged Collateral.

 

SECTION 6. Remedies Upon Default. If any Event of Default under the Note shall
have occurred and be continuing:

 

(a)            The Secured Creditors may, exercise in respect of the Pledged
Collateral, in addition to other rights and remedies provided for herein or
otherwise available to them, all of the rights and remedies of a secured party
on default under the Code then in effect in the State of New York, and without
limiting the generality of the foregoing and without notice except as specified
below, sell the Pledged Collateral or any part thereof in one or more parcels at
public or private sale at such price or prices and on such other terms as the
Secured Creditors may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least five (5) days’
notice to the Pledgor of the time and place of any public sale or the time after
which any private sale is to be made shall constitute reasonable notification.
The Secured Creditors shall not be obligated to make any sale of Pledged
Collateral regardless of notice of sale having been given. The Secured Creditors
may adjourn any public or private sale from time to time by announcement at the
time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned.

 



 - 2 - 

 

 

(b)            All cash proceeds received by the Secured Creditors in respect of
any sale of, collection from, or other realization upon, all or any part of the
Pledged Collateral may, in the discretion of the Secured Creditors, be held by
the Secured Creditors as collateral for, and/or then or at any time thereafter
applied in whole or in part by the Secured Creditors against, all or any part of
the Obligations pro rata as to the principal amount of the Loan. Any surplus of
such cash or cash proceeds held by the Secured Creditors and remaining after
payment in full of all of the Obligations shall be paid over to the Pledgor or
to such person as may be lawfully entitled to receive such surplus.

 

(c)            In the event that the proceeds of any such sale, collection or
realization are insufficient to pay all amounts to which the Secured Creditors
is legally entitled, the Pledgor shall remain liable for the deficiency and the
Secured Creditors shall retain all rights to collect on such Obligations
provided by applicable law.

 

SECTION 7. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, faxed or delivered, if to the
Pledgor, to it at the addresses set forth above; and if to the Secured
Creditors, to each of them at the address set forth in Schedule A hereto; or as
to any of such parties at such other address as shall be designated by such
parties in a written notice to the other parties hereto complying as to delivery
with the terms of this Section 7. All such notices and other communications
shall be effective (i) if mailed, when deposited in the mail, (ii) if faxed,
when the facsimile transmission is acknowledged as received, or (iii) if
delivered, upon delivery.

 

SECTION 8. Miscellaneous.

 

(a)            No amendment of any provisions of this Agreement shall be
effective unless it is in writing and signed by the Pledgor and the Secured
Creditors, and no waiver of any provision of this Agreement, and no consent to
any departure by the Pledgor, shall be effective unless it is in writing and
signed by the Secured Creditors, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

(b)            No failure on the part of the Secured Creditors to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Secured Creditors provided herein are cumulative and are in
addition to, and not exclusive of, any rights or remedies provided by law.

 

(c)            Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceabilty without invalidating the
remaining portions hereof or thereof or affecting the validity or enforceability
of such provision on any other jurisdiction.

 

(d)            This Agreement shall create a continuing security interest in the
Pledged Collateral and shall (i) remain in full force and effect until the
payment in full or release of the Obligations and (ii) be binding on the Pledgor
and its assigns and shall inure, together with all rights and remedies of the
Secured Creditors hereunder, to the benefit of the Secured Creditors and their
successors, transferees and assigns.

 



 - 3 - 

 

 

(e)            Upon the satisfaction in full of the Obligations: (i) this
Agreement and the security interest created hereby shall terminate and all
rights to the Pledged Collateral shall revert to the Pledgor, and (ii) the
Secured Creditors will, upon the Pledgor’s request at the Pledgor’s expense, (A)
return to the Pledgor such of the Pledged Collateral as shall not have been sold
or otherwise disposed of or applied pursuant to the terms hereof and (B) execute
and deliver to the Pledgor such documents as the Pledgor shall reasonably
request to evidence such termination.

 

(f)             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, except as required by mandatory
provisions of law and except to the extent that the validity and perfection or
the perfection and the effect of perfection or non-perfection of the security
interest created hereby, or remedies hereunder, in respect of any particular
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York. The parties hereto agree that all actions or proceedings
arising in connection with this Agreement shall be tried and litigated
exclusively in the State and Federal courts located in New York. The
aforementioned choice of venue is intended by the parties to be mandatory and
not permissive in nature, thereby precluding the possibility of litigation
between the parties with respect to or arising out of this Agreement in any
jurisdiction other than that specified in this paragraph. Each party hereby
waives any right it may have to assert the doctrine of forum non conveniens or
similar doctrine or to object to venue with respect to any proceeding brought in
accordance with this paragraph, and stipulates that the State and Federal courts
located in New York shall have in personam jurisdiction and venue over each of
them for the purpose of litigating any dispute, controversy, or proceeding
arising out of or related to this Agreement. Each party hereby authorizes and
accepts service of process sufficient for personal jurisdiction in any action
against it as contemplated by this paragraph by registered or certified mail,
return receipt requested, postage prepaid, to its address for the giving of
notices as set forth in this Agreement. Any final judgment rendered against a
party in any action or proceeding shall be conclusive as to the subject of such
final judgment and may be enforced in other jurisdictions in any manner provided
by law.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

  ICAGEN, INC.         By:       Name: Richard Cunningham     Title: Chief
Executive Officer         SECURED CREDITOR          

 

 

 

- 4 -



 

